Case 1:20-cv-01088-JTN-PJG ECF No. 10, PageID.62 Filed 11/14/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF MICHIGAN


LENA BALLY; et al.,
                                       Civil Action No.: 20-cv-01088
                 Plaintiffs,
                                       Honorable Janet T. Neff
      v.

GRETCHEN WHITMER, in her
capacity as Governor of Michigan; et
al.,

                 Defendants.




  MOTION BY NON-PARTIES MICHIGAN STATE CONFERENCE
  NAACP, WENDELL ANTHONY, YVONNE WHITE, AND ANDRE
WILKES TO INTERVENE AND FOR LEAVE TO FILE A RESPONSIVE
    PLEADING ON THE SAME SCHEDULE AS DEFENDANTS


             EXPEDITED CONSIDERATION REQUESTED
 Case 1:20-cv-01088-JTN-PJG ECF No. 10, PageID.63 Filed 11/14/20 Page 2 of 4




       Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Michigan

State Conference NAACP (“NAACP-MI”) and Wendell Anthony, Yvonne White,

and Andre Wilkes (together, the “individual Applicants”) (collectively,

“Applicants”) respectfully move to intervene in this case and become Defendants.

       Applicants seek intervention as of right under Rule 24(a)(2) or, alternatively,

permissive intervention under Rule 24(b)(1)(B). This motion is based upon the

Memorandum filed herewith.

       Applicants request expedited consideration of this motion, because the

Plaintiffs’ Complaint seeks an injunction prohibiting the Defendants from certifying

the results of the November 3, 2020, General Election. The deadline for Michigan

to avail itself of the “safe harbor” for its presidential electors by certifying the results

of the election is December 8, 2020, 3 U.S.C. § 5; see Bush v. Gore, 531 U.S. 98,

110 (2000); and the date on which those electors are to give their votes is December

14, 2000, 3 U.S.C. § 7.

       WHEREFORE, Applicants respectfully request that this Court grant its

motion to intervene as of right, or in the alternative, grant permissive intervention,

and that the Court grant Applicants leave to file a pleading on the date upon which

Defendants must file a pleading in response to the Complaint.


Dated: November 14, 2020               Respectfully submitted,



                                             2
Case 1:20-cv-01088-JTN-PJG ECF No. 10, PageID.64 Filed 11/14/20 Page 3 of 4



                                /s/ Eugene Driker
                                Eugene Driker (P12959)
                                Stephen E. Glazek (P23186)
                                Barris, Sott, Denn & Driker, P.L.L.C.
                                333 West Fort Street, Suite 1200
                                Detroit, MI 48226
                                (313) 965-9725
                                edriker@bsdd.com
                                sglazek@bsdd.com
                                dshare@bsdd.com


                                Kristen Clarke
                                Jon Greenbaum
                                Ezra Rosenberg
                                LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER
                                LAW
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8300
                                kclarke@lawyerscommittee.org
                                jgreenbaum@lawyerscommittee.org
                                erosenberg@lawyerscommittee.org


                                         Counsel for Proposed Intervenor-
                                         Defendants




                                    3
Case 1:20-cv-01088-JTN-PJG ECF No. 10, PageID.65 Filed 11/14/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on this date, the foregoing memorandum of law in support

of motion to intervene was filed electronically and served on Plaintiffs’ counsel of

record via the ECF system of the U.S. District Court for the Western District of

Michigan; and via e-mail on counsel for defendants.



Dated: November 14, 2020

                                             /s/ Eugene Driker




                                        4
